Fitch, J., dissenting: I agree with the view expressed in the opinion of the majority of the court that “solicitors have no power to bind the court by stipulating as to the amount of such (master’s) fees,” and I do not disagree with the chancellor’s interpreta-tioH of tlie stipulation. But in my opinion, the words, “pursuant to the stipulation of the parties, the court finds that the just fee of the master * * * is $300,” etc., show affirmatively that the court made its finding in this respect solely upon the stipulation as construed by the court, and not upon evidence heard or upon its own knowledge of the value of such services. For this reason, I think the decree should be reversed and the cause remanded.